3/26/2019 Case 1:12-cv-00929-VSB-KNFTraponeth Freshen Seagn SritemKTSA29/19 Page 1 of 2

  

Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Tue Mar 26 05:21:02 EDT 2019

CESSES SES GAD Gites Ect Gocco Mac

Logout | Please logout when you are done to release system resources allocated for you.

Record 1 out of 1

Eeos ( Use the "Back" button of the Internet Browser to return to

TESS)

PHOSPHOLIPON

Word Mark =PHOSPHOLIPON
Goods and IC 001. US 001 005 006 010 026 046. G & S: Lecithins for use in the production of cosmetic, pharmaceutical and

Services dietetic products. FIRST USE: 19800000. FIRST USE IN COMMERCE: 19800000
Mark Drawing (4) +ypED DRAWING
Code

Serial Number 76495323
Filing Date March 5, 2003
Current Basis 1A

Original Filing 4A

Basis

Published for A. gust 24, 2004

Opposition

Registration 2902741

Number

Registration vember 16, 2004

Date

Owner (REGISTRANT) Phospholipid GmbH LIMITED LIABILITY COMPANY FED REP GERMANY Nattermannallee 1
50829 Cologne FED REP GERMANY

Attorney of Donald L. Dennison

Record

Type of Mark TRADEMARK

Register PRINCIPAL

Affidavit Text SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20141119.

Renewal 1ST RENEWAL 20141119

Live/Dead LIVE

Indicator

TESS Homel| NeWUSER [StrucruReD [FREE Form arowss OicrJSEARCH OG] tor HELP |

tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:93e018.9.1 1/2
3/26/2019 Case 1:12-cv-00929-VSB-KNFTrappneth Hester Seagn SritemKTSA29/19 Page 2 of 2

|-HOME | SITE INDEX] SEARCH | eBUSINESS | HELP | PRIVACY POLICY

tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:93e018.9.1 2/2
